Exhibit 10.70

[exhibit1070image1.gif]


Letter of Terms and Conditions
LOCALIZATION PROGRAM
Jacob Thaysen




21 September 2015




Dear Jacob,


This letter outlines the terms and conditions of your localization for Agilent
Technologies, Inc or any affiliated, subsidiary, or successor employer by which
you are employed (the Company) including compensation, travel, and financial
arrangements.


You will be localized to the United States of America. Your localization is
scheduled to commence on or about November 1, 2015.


Your Localization will be governed by the terms and conditions of the Agilent
Localization program guidelines. Full details of the Localization program are in
your Meidas system; Meidas > Job Information > Relocate, Change Work Time >
Relocation to find the information you are looking for. Summaries of those
guidelines as they pertain to your specific transfer are as follows:


Compensation
Your salary will be as indicated on your job offer.


Employee Stock Purchase Plan
If you are participating in the Company’s employee stock purchase plan, your
balance at the home location may be credited to the host location account or
refunded.


Travel
In order to settle personal affairs, organize your origin location housing, and
make arrangements for personal effects, you will be reimbursed for round trip
air travel for yourself and your accompanying family, reasonable ground
transportation and meals during travel. Your travel will be dictated by the
Company’s Global Travel policy and Guidelines.


Taxes
The Company’s tax consultant will prepare your tax return(s) and provide you
with home and host tax consultations for the year of your transfer.


Medical:
The Company strongly recommends that you and your family receive physical
examinations and associated tests in preparation for your international
transfer. You will be reimbursed for the cost of required procedures not covered
by your medical insurance.




Work Permits/ Residence Permits/Visas:

Jacob Thaysen file #2602785
Localization-Denmark to US
Page 1 of 1

--------------------------------------------------------------------------------




If applicable, Cartus will coordinate with the appropriate party in the host
location to obtain the required visa and permits for you and your family. Your
assignment is contingent upon the issuance of a valid work/residence permit and
visa necessary to legally reside/work in Santa Clara, California, USA. You must
not make any final plans regarding the timing of your physical relocation until
you have obtained the necessary work/residence permit. Processing times vary
greatly between countries and may be subject to circumstances outside of the
Company’ control. You and your accompanying family members will be required to
abide by the terms of the work/residence permit and visa of the host location
country.


Depending on the location of your assignment, immigration services will either
be provided by one of the Company’s third-party partners (e.g. Fragomen) or
coordinated with the assistance of Country HR in the host country.


Localization Allowance
The allowance is intended to assist in paying for any incidental expenses
involved in establishing a residence at a new location; changing driver's
license, small appliances, small furnishings, etc. The allowance will equal one
month’s base salary and will be paid after transfer to the payroll of the new
location. Please note that you are responsible for the taxes on this allowance.


Shipment of Personal Effects
the Company will assume reasonable expenses incurred for insuring and shipping a
limited amount (refer to Localization program guidelines) of personal effects to
the host location. The Company will also cover normal import duties and other
expenses if necessary for the actual delivery of these goods. It is recommended
that you review the Localization program details for a list of items that the
Company will neither ship nor cover import duties or taxes for.


You are eligible for 7,000lbs Surface/Sea Shipment and 500lbs Air Shipment.


Should you choose to place any personal goods into storage in Glostrup, Denmark,
you will be responsible for any costs associated with such storage.


Local Household Goods and Personal Effects Move:
If you move to a different accommodation in the Destination Location, the
Company will arrange for the shipment of your household goods and personal
effects in your current residence to your new residence in the Destination
Location.


Departure Location Residence
The Company will assist with selling your departure country residence based on
the local domestic relocation program in the departure location. In locations
where a home sale program does not exist, the Company may reimburse normal and
customary seller closing costs. This benefit must be utilized within the first
12 months following the transfer start date.


Destination Location Housing
If you owned and sold your primary residence in the departure location as a
result of your global transfer, the Company will assist you in purchasing a new
home in accordance with the local domestic relocation program in Santa Clara,
California. In locations where a new home purchase program does not exist,
normal and customary buyer closing costs will be reimbursed in accordance with
local norms. This assistance may be available for up to 12 months following the
effective transfer date to Santa Clara, CA.


The Company will reimburse the normal and customary buyer closing costs, in
addition to reimbursement of 1% of the loan amount to cover the loan origination
fee (points), not grossed up (is deductible); reimbursement of non-recurring,
non-negotiable items not to exceed 1% of the loan amount (grossed up).

Jacob Thaysen file #2602785
Localization-Denmark to US
Page 2 of 2

--------------------------------------------------------------------------------






Mortgage Subsidy: You are authorized a 4-3-2-1 graduated mortgage interest rate
buy down that temporarily subsidizes your mortgage payment on the purchase of a
new home in the destination location over a period of 4 years.


Temporary Living:
Up to 30 days of temporary living accommodations are provided, including
reasonable and actual expense reimbursement for lodging (room and tax)
transportation, and a per diem for meals, local phone calls and laundry
expenses. The temporary living period should be as short as possible and should
not exceed 30 days from the date of vacating your current residence until
settling into the your new residence. If there is a delay in receiving necessary
household goods or securing housing in the destination location, an extension
may be granted.


You and your dependents are entitled to per diem during your temporary living
period.  Specific per diem amounts for your situation will be reviewed by your
Cartus Consultant.


Global Relocation Supplement:
An indefinite international relocation may have an impact on your pension or
retirement plan benefits. Pension provisions vary from country to country and
the transfer may result in future changes to your benefits. the Company
recognizes this and has established a Global Retirement Supplement under which,
when the required eligibility is met, you will be shielded against negative
fluctuations in your pension.


Spouse/Family Assistance:
Your accompanying spouse will be paid a one time allowance of up to US $1,200.00
(or host identified cap) to assist in career or educational pursuits in your
host location.


Paid Time Off
All remaining earned vacation days in the home country should be cleared before
your localization as there will be no carry-forward. Alternatively, the home
location may pay you for any earned vacation not taken at time of transfer from
the country of origin, unless this is restricted by country of origin
regulations.


Other
Your employee benefits such as medical coverage, vacation, etc., will be in
accordance with the programs at the host location.


Voluntary Termination:
Subject to the provisions set forth in “Termination Pursuant to a Change of
Control” below, in the event that you resign within twelve months of
transferring to your new location, you may be required to reimburse the Company
for the relocation expenses and benefits paid to you or on your behalf by the
Company.  Any benefits or relocation expenses paid to you as a result of your
relocation will be pro-rated in an amount equal to 1/12 of the total bonus and
expense payment for every month less than 12 worked by you.


Involuntary Termination:
If your employment is terminated at the Company’s initiation prior to receipt of
your permanent residency, except for dismissal due to violation of the Company
Standards of Business Conduct, or any misconduct as determined by local entity
work rules or regulations, as well as local country laws, the company will pay
return relocation allowance, the costs to move you and your family and your
possessions, back to the home location according to the travel policy.  However,
if you elect not to return within 90 days of termination, Company reimbursement
of travel and shipping costs will no longer be available. You are obligated to
provide post-employment contact information to the

Jacob Thaysen file #2602785
Localization-Denmark to US
Page 3 of 3

--------------------------------------------------------------------------------




Company’s tax service provider so the year-end tax reconciliation of your
assignment expenses can be completed.


Termination Pursuant to a Change of Control
If your employment (a) is involuntarily terminated by the Company without Cause
(as defined in your Change of Control Severance Agreement) either (i) at the
time of or within twenty-four (24) months following the occurrence of a Change
of Control (as defined in your Change of Control Severance Agreement), (ii)
within three (3) months prior to a Change of Control, whether or not such
termination is at the request of an “Acquiror”, or (iii) at any time prior to a
Change of Control, if such termination is at the request of an Acquiror or (b)
is voluntarily terminated by you within three (3) months following the
occurrence of an event constituting Good Reason (as defined in your Change of
Control Severance Agreement) and on account of an event constituting Good
Reason, which event occurs either (i) at the time of or within twenty-four (24)
months following the occurrence of a Change of Control, (ii) within three (3)
months prior to a Change of Control, whether or not such termination is at the
request of an Acquiror, or (iii) at any time prior to a Change of Control, if
such triggering event or Executive’s termination is at the request of an
Acquiror, then you will be entitled to receive (1) the return relocation
allowance as described in the preceding “Involuntary Termination” paragraph and
(2) payment for the balance of your Global Relocation Supplement benefit not
already paid. Any unpaid balance of your Global Relocation Supplement benefit
will be paid to you within 30 days of your termination.




Kindly acknowledge receipt and acceptance of the above terms. Please forward a
signed copy to your consultant, Michael Lillie, at email address
Michael.lillie@cartus.com or via fax at FAX # 214-524-7347.


By accepting the above terms, you also consent to the electronic transfer and
use of appropriate employment data and relevant other personal and family
information by Cartus and the Company, for the sole purpose of administering
this relocation.


Please contact your Cartus Relocation Consultant, Mike Lillie, directly at
972-870-2575, with questions relating to your Localization.








Sincerely,






/s/ Michael McMullen 9/23/15
Mike McMullen     (signature)    Date


Agilent Technologies


APPROVAL & ACCEPTANCE




/s/ Jacob Thaysen         10/01/2015
Jacob Thaysen (signature)        Date    


This signature denotes that you have read and
understand the Localization Policy
and this Terms and Conditions Letter.

Jacob Thaysen file #2602785
Localization-Denmark to US
Page 4 of 4